*604In an action to foreclose a mortgage, Sprint Equities (NY), Inc., appeals from an order of the Supreme Court, Kings County (Archer, J.H.O.), dated January 3, 2005, which, after a hearing, in effect, denied its motion to stay the transfer of a referee’s deed to the purchaser of the subject property at a foreclosure sale.
Ordered that the order is affirmed, with costs.
The Supreme Court properly determined that no contract existed between the plaintiff and the nonparty appellant. The offer of a pay-off agreement by the plaintiff to the nonparty appellant, which was referred to as an “addendum” stated that “this addendum must be signed and returned ... by 10/8/1999 or this agreement is void” (emphasis in original). The nonparty appellant neither obtained the necessary signatures nor returned the “addendum” to the plaintiff. Accordingly, the Supreme Court properly, in effect, denied the motion of the nonparty appellant to stay the transfer of the referee’s deed to the purchaser of the subject property at the foreclosure sale. Crane, J.P., Ritter, Goldstein and Lifson, JJ., concur.